Citation Nr: 1139060	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-37 516	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from November 1946 to April 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 RO rating decision that, in pertinent part, denied compensation under 38 U.S.C.A § 1151 for a additional left eye disability (listed as glaucoma), claimed as due to VA treatment.  

In August 2011, the Veteran testified at a Travel Board hearing at the RO.  

The Board observes that in a November 2009 decision, the RO denied service connection for a right eye disorder and for a left eye disorder.  The Veteran filed a notice of disagreement in December 2009 and a statement of the case was issued in July 2010.  The record does not reflect that a timely substantive appeal has been submitted as to those issues and the RO has not certified them to the Board.  Thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that his additional left eye disability was caused by VA treatment.  He maintains that the failure to identify the seriousness of his left eye disorder and the need to perform left eye laser surgery caused him to lose additional vision in his left eye.  The Veteran also reports that when laser eye surgery was performed, it was not performed to the extent necessary to save any loss of vision.  The Veteran indicates that his laser surgery of the left eye was not performed for almost six months after her started VA treatment.  

An April 2008 VA treatment entry reflects that the Veteran was seen for a second opinion regarding his eye disease and was diagnosed as having glaucoma of both eyes by a private physician, K. Gaddipati, M.D.  The Veteran indicated those three years earlier, he started seeing red light as pink light with his left eye, but that he wasn't seen by a physician until February 2008.  He stated that he was diagnosed, at that time, with glaucoma in both eyes.  The assessment included primary open angle glaucoma, both eyes, left eye greater than right eye; optic nerve head pallor of the left eye, most probably due to an old optic neuritis; and refractive error/presbyopia, both eyes.  

An August 2008 VA treatment entry states that the Veteran was seen for an intraocular pressure check.  It was noted that the Veteran was being followed by Dr. Gaddipati and that he was taken off of Travatan and Betimol medication because he had complaints of nose congestion and chest pain after using the medication.  The assessment included primary open angle glaucoma, both eyes, left eye greater than right eye; optic nerve pallor in the left eye, probably due to an old optic neuritis; and refractive error.  

An October 2008 eye examination report from Dr. Gaddipati relates an impression of glaucoma with severe visual field loss in both eyes.  It was noted that the intraocular pressure in the Veteran's right eye was 16 mm and that it was 19 mm in his left eye.  Dr. Gaddipati commented that the Veteran needed further intraocular pressure reduction in his left eye and that an Argon laser trabeculoplasty would be scheduled.  

A December 2008 VA treatment entry notes that the Veteran reported that he got worried about his eye pressure a month earlier and started back on Betimol.  The Veteran stated that he believed his vision was better than in August, but that he was aware of a peripheral visual field defect in his left eye.  He indicated that Dr. Gaddipati told him that he would need gas-liquid chromatography surgery on his left eye.  The Veteran reported that he had no further appointments with Dr. Gaddipati and that he would like to be followed at the VA for his gas-liquid chromatography surgery.  The assessment included primary open angle glaucoma, left eye greater than right eye; optic nerve pallor in the left eye, probably due to an old optic neuritis; and refractive error.  

A January 2009 VA treatment entry indicates that the Veteran was seen for an intraocular pressure/Humphrey visual field check and to reconsider his treatment regimen and consider surgical intervention.  The assessment included primary open angle glaucoma, left eye greater than right eye; longstanding complaints of momentary flashes in peripheral vision, likely ocular migraine; and history of refractive error of the right eye and left eye.  The examiner commented that after reviewing records and the Veteran's history, it was likely that in addition to open angle glaucoma, he likely had an overly history of anterior ischemic optic neuropathy of the left eye.  

A February 2009 VA treatment entry states that the Veteran reported that he was there to get laser surgery.  The assessment included advanced asymmetric glaucoma, left eye greater than right eye.  It was noted that the Veteran needed laser trabeculoplasty in his left eye.  It was reported that Argon laser trabeculoplasty versus selective laser trabeculoplasty were discussed with the Veteran.  Cataracts in both eyes and probably ocular migraines by history were also diagnosed at that time.  

A March 2009 VA operative report notes that the Veteran underwent selective laser trabeculoplasty of the left eye.  The postoperative diagnosis was primary open angle glaucoma.  

A subsequent March 2009 VA treatment reflects an assessment that included advanced primary open angle glaucoma, left eye greater than right eye; refractive error, both eyes, with excellent current progressive transitional lenses; and ocular migraines by history.  

A May 2009 statement from P. M. Gendelman, M.D., shows that the Veteran was seen in May 2009 and that he brought records from Dr. Gaddipati.  Dr. Gendelman discussed some of those treatment reports.  Dr. Gendelman noted that given his history of problems with chest pain that might have been related to Alphagan and Betimol, he would not have recommended Combigan, which the Veteran reported was prescribed for him by a VA physician.  Dr. Gendelman reported that the frequency doubler test showed a bare island of visual field remaining in the Veteran's left eye.  It was noted that the Veteran's right eye was doing well.  Dr. Gendelman remarked that in order to preserve the optic nerve from further damage, he needed a very low intraocular pressure of a 6, 7, or 8, and that the only way to achieve that goal would be with filtration surgery.  Dr. Gendelman commented that he recommended that the Veteran undergo glaucoma filtration surgery with a private physician.  

The Board notes that pursuant to 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA treatment.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that the only recent treatment report of record from Dr. Gaddipati is dated in October 2008.  The Board observes that multiple VA treatment records, noted above, show that the Veteran was receiving treatment for his claimed left eye disability from both VA facilities and from Dr. Gaddipati.  

As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claim, they should be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After securing the necessary release, obtain copies of the Veteran's reported treatment for left eye problems, which are not already in the claims folder, and dated since January 2005, from Dr. Gaddipati.  

2.  Ask the Veteran to identify all other medical providers who have treated him for left eye problems since March 2009 for left eye problems.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since March 2009 should be obtained.

3.  Schedule the Veteran for an appropriate VA examination by a physician to determine whether he incurred an additional left eye disability as a result of VA treatment.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnoses all current left eye disabilities.  

Based on a review of historical records and generally accepted medical principles, the examiner should be asked to provide commentary and medical opinions addressing each of the following:

(a)  Whether VA failed to diagnose or treat a preexisting left eye disability.  

(b)  Whether it is at least as likely as not that any additional disability to the Veteran's left eye was caused by VA treatment (to include misdiagnosis).  

(c)  If a relationship between the claimed left eye disability and the VA treatment is shown, the examiner should then provide an opinion as to whether it is as likely as not that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

(d)  The examiner should provide a detailed description of any residual disability presently manifested as a result of VA treatment, surgeries, etc.

In offering these impressions, the examiner should include a discussion addressing the findings and conclusions set forth in the VA and private treatment records and reports.  

All findings and conclusions, accompanied by a rationale, should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, claimed as due to VA treatment.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

